Filed 7/7/14 P. v. Arrellano CA6

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H040480
                                                                    (Monterey County
         Plaintiff and Respondent,                                   Super. Ct. No. SS102228)

         v.

EVERARDO ARRELLANO,

         Defendant and Appellant.



         On October 13, 2010, defendant Everardo Arrellano was charged by information
with infliction of corporal injury on a spouse or cohabitant (Pen. Code, § 273.5, subd. (a)
– count 1), threats of violence (Pen. Code, § 422 – count 2), driving without a license
(Veh. Code, § 12500, subd. (a) –count 3) in case No. SS102228A.
         On November 16, 2010, defendant pleaded no contest to count 1 on condition that
he receive felony probation.
         On December 14, 2010, the trial court suspended imposition of sentence and
placed defendant on probation. His probation conditions included that he serve 230 days
in county jail with credit of 169 days. The prosecutor’s motion to dismiss the remaining
counts was granted.
       On September 24, 2013, a petition to revoke probation was filed. It was alleged
that he violated a protective order (Pen. Code, § 166, subd. (c)(1)), a misdemeanor, in
case No. MS315259.
       On October 23, 2013, defendant pleaded no contest to violation of protective order
in case No. MS315259 with the understanding that he would be found in violation of the
terms of his probation in case No. SS102228A.
       On November 15, 2013, the trial court revoked and reinstated probation in case
No. SS102228, which would terminate on February 4, 2014. His probation conditions
included that he serve 365 days in jail with credit of 220 days. The trial court denied
probation in case No. MS315259 and ordered defendant to serve 114 days in county jail
with credit of 114 days.
       Defendant has filed a timely appeal.
       Appointed appellate counsel has filed an opening brief which states the case and
the facts but raises no issues. Defendant was notified of his right to submit written
argument on his own behalf but has failed to avail himself of the opportunity. Pursuant
to People v. Wende (1979) 25 Cal.3d 436, we have reviewed the entire record and have
concluded that there are no arguable issues on appeal.
       The judgment is affirmed.




                                              2
                                 _______________________________
                                 Mihara, J.



WE CONCUR:




______________________________
Premo, Acting P. J.




______________________________
Elia, J.




                                   3